In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-14-00385-CR


                          MONITA MECHELLE SMITH, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 181st District Court
                                      Randall County, Texas
                  Trial Court No. 25,083-B, Honorable John B. Board, Presiding

                                          February 4, 2015

                                 MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Monita Mechelle Smith, appellant, appeals her convictions for burglary of a

building and for credit card or debit card abuse as alleged in a two count indictment.

Appellant pled guilty without the benefit of a plea agreement. Testimony was heard by

the trial court and punishment was assessed at ten years for each count to run

concurrently.     Appellant’s counsel has filed a motion to withdraw, together with an

Anders1 brief, wherein he certifies that, after diligently searching the record, he has


      1
          See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
concluded that the appeal is without merit. Along with his brief, he has filed a copy of a

letter sent to appellant informing her of counsel’s belief that there was no reversible

error and of appellant’s right to file a pro se response. So too did he represent that the

appellate record was provided to appellant. By letter dated December 12, 2014, this

court also notified appellant of her right to file her own brief or response by January 12,

2015, if she wished to do so. To date, no response has been received.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal which included the guilty pleas, sufficiency of the

evidence to support the convictions, the punishment assessed, and the effectiveness of

counsel. However, he then explained why the issues lacked merit.

       In addition, we conducted our own review of the record to assess the accuracy of

counsel’s conclusions and to uncover arguable error pursuant to In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008) and Stafford v. State, 813 S.W.2d 508 (Tex. Crim.

App. 1991). After doing so, we concurred with counsel’s conclusions.

       Accordingly, the motion to withdraw is granted and the judgments are affirmed.2



                                                                 Brian Quinn
                                                                 Chief Justice



Do not publish.




       2
           Appellant has the right to file a petition for discretionary review with the Court of Criminal
Appeals.

                                                    2